Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
Applicant's submission dated 4/30/21 has been entered. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/30/21 is being considered by the examiner.
Allowable Subject Matter
Claims 14 and 25-30 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 14 requires, inter alia, a light emitting portion fixing plate supported by a first and second attachment arms such that an angle of the aircraft landing guidance flashing light is at a predetermined angle in a state where the aircraft landing guidance flashing light is fixed to the light emitting portion fixing plate, an angle checking unit comprising an angle display portion and a needle, an angle adjusting unit that adjusts the angle of the aircraft landing guidance flashing light by adjusting an angle of the light emitting portion fixing plate with respect to the pair of attachment arms, the angle adjusting unit comprising: a rotation shaft disposed on the pair of attachment arms; a movable shaft; and a hole for the movable shaft, wherein the attachment device further comprises a rotation shaft fixing unit that fixes the rotation shaft, wherein the angle checking unit displays the angle of the light emitting portion fixing plate with respect to the pair of attachment arms, wherein the angle display portion is disposed at an upper end of the light emitting portion fixing plate on a first attachment arm side of the light emitting portion fixing plate, and wherein the needle is disposed on an upper end of the first attachment arm on a light emitting portion fixing plate side of the first attachment arm so as to face a center of the angle display portion.
The prior art, taken as a whole or in combination, fails to teach the aforementioned limitation, as specifically called for the claimed combinations, nor would it be obvious to modify those references to include such limitation.
Dependent claims 25-30 are allowed at least for their dependencies on allowable independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arman B. Fallahkhair whose telephone number is 571-272-7950. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may contact the examiner by phone, email at arman.fallahkhair@uspto.gov or the USPTO Automated Interview Request at uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Raj Chakraborty can be reached on 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/ARMAN B FALLAHKHAIR/Examiner, Art Unit 2875